DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-17, 19-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (US 4,205,094) in view of Moshy (US 3,168,406), Kruse et al. (US 2,260,254), Gould et al. (US 3,133,818) and Cerea (EP 2,386,207 A1).
Regarding the limitation “water or aqueous solution”, the term “or” is interpreted to be an alternative limitation, where if one limitation is in effect, the other is not. For the sake of examination, the limitation “water” is chosen and thus the limitation “aqueous solution” is interpreted to not be required (optional) by the method. The limitation “elements” is given its broadest reasonable interpretation to be a structure which at least “projects”, i.e. extends, outwards in a generally radial direction from the shaft.
Regarding claim 16, Baird et al. teaches a process for heat treating soy meal (abstract; column 2 line 67) comprising feeding the meal continuously with both water and steam in a horizontal cylindrical chamber 1 (wet heat treatment reactor) having rotor/shaft 9 and projecting elements 6 to form a thin bed along the inside wall of the cylindrical chamber 1 (figure 1; column 2 lines 25-36; column 3 lines 19-21 and 32-47), the cylindrical chamber 1 having an inlet 2 and outlet 8, where the meal is wetted to a moisture content of 25-65% with water, heated, and subsequently heated while subjected to high-speed mixing to form a texturized, de-flavored substance (column 2 lines 51-61), the rotor 9 rotating at 605 rpm (column 4 lines 12-13), followed by drying at a temperature up to 110o
Regarding step d), i.e. “centrifuging said inflows against the inner wall…turbulent, dynamic, tubular fluid layer…toward the discharge opening”, Baird et al. teaches the projecting elements 6 provide mixing in a thin bed of material forced along the inside wall of the cylindrical chamber 1, the angular velocity of the mixer operating such that the gravity force on the particle is in balance with the centrifugal force, where a thin bed of material travels in an angular spiral on the inner surface of the chamber as the material moves from the inlet port to the discharge port, the elements 6 creating high shear and turbulence in the material layer (column 3 lines 33-44 and 47-52). The process of the prior art appears to be the same as that of applicant’s claimed process, i.e. constantly keeping a thin bed of material in motion along the inner wall of the cylinder, therefore the process of Baird et al. is construed to read on step d.
Baird et al. does not teach a heating jacket for raising the temperature of the cylindrical chamber to a predetermined temperature to keep the temperature of the legume meal between 80-89oC, the water or aqueous solution having a temperature of 70-90oC which is dispersed into droplets, and discharging the wet meal at a moisture content of 20-40%.
Kruse et al. teaches a process for treating soybean meal (page 1 left column lines 1-6) comprising providing a wet heat treatment reactor comprising a stirred or rotated drum (cylindrical tubular body) (page 2 left column lines 22-25), where heat can be applied through a jacket (page 1 right column lines 34-35), where the meal is sprayed (droplets) with hot water and agitated to form a wet meal having a moisture content preferably up to 30% (page 1 right column lines 15-22), 
Regarding the heating jacket raising the temperature of the tubular body to a predetermined temperature to keep the legume meal at a specified temperature, since Kruse et al. teaches the stirred or rotated drum and the heat is supplied by a jacket, the body of the drum would have naturally been required to be heated to a predetermined temperature to similarly heat the legume meal.
Moshy et al. teaches a process for production of a soybean flour (column 1 lines 11-15), including soybean meal (column 3 lines 6-11), where the flour is combined with water or aqueous solution (column 3 lines 20-22), and then digested by heating to 175-212oF (~79-100oC) for optimum color, flavor, and odor removal (column 3 lines 48-52). The digestion at said temperatures ensures release of beany and bitter flavor and odor (column 3 lines 52-57). The treated product is then subjected to drying to form the final product (column 6 lines 47-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to heat the cylindrical chamber with a jacket to keep the temperature of the legume meal between 70-90oC and discharging wet meal at a moisture content of 20-40% since the reference already teaches wanting to treat soybean meal with heat and water to form a final product having desirably changed flavor and odor (abstract) but does not specify a temperature to which the meal is heated to (see whole document), as a matter of manufacturing choice and/or a substitution of art recognized equivalents for a particular means of heating legume meal, since Moshy et al. teaches heating ensures desirable changes in flavor and color (Moshy et al. column 3 lines 50-51), since Kruse et al. teaches increasing moisture level facilitates development of desirable flavors (page 1 lines 45-55), since both Kruse et al. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all obviousness reasoning for ranges in the office action.
Regarding the water temperature, Gould et al. teaches a process for producing a product, including products from legumes such as soybeans (column 1 lines 10-14 and 21-22), comprising precooking the product in a horizontal cylindrical vessel 10 having shaft 11 with radially projecting blades (elements) 13a-g for moving the product through the vessel (figure 1; column 5 line 73 to column 6 line 11), where heated water is added to the product in the vessel by spray inlet 17 to raise the moisture content of the legume to 15-30% by weight (column 6 lines 24-27 and 34-37). The water is heated to a temperature of at least 150oF/65.6oC, preferably above 170o
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to spray water in the claimed temperature ranges since Baird et al. already suggests adding water and desires steaming during cooking as stated above, in order to effectively preheat/heat the meal, and therefore minimize the amount of energy required to heat the meal to a desired temperature by steam and/or the heated walls of the reactor, to ensure an even distribution of water into the legume meal, since the temperatures were previously employed in the art for treating soybean meal, to minimize or eliminate bitter flavors as taught by Baird et al., to produce starch modification and enzyme inactivation as desired as taught by Gould (column 3 line 75 to column 4 line 4), since Applicant has not shown any criticality to the water being heated prior to adding into the wet heat treatment reactor, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired rate/degree of heating, desired starch modification and enzyme inactivation, and flavor change.
Baird et al. does not teach discharging the wet meal from the wet reactor into a dehydration reactor comprising the claimed limitations of steps f)-i).
Cerea teaches a process for producing a dried food powder (abstract) comprising feeding co-currently a stream (continuous flow) of cheese having a moisture content of 22-60% and a stream of fluid such as gas into a device (wet heat treatment reactor) T comprising a tubular body 1 with horizontal axis, heating jacket 4, inlet opening 5, outlet opening 6, rotor 7 and blades (projecting elements) 8, the rotor 7 naturally comprising a shaft that runs the length of the tubular body, where the feed is centrifuged against the inner wall 9 of the tubular body and conveyed towards the outlet by the blades (figure; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to yield the process as claimed in order to provide a fully continuous process, since Baird et al. teaches that soybean meal can be heat treated in a continuous fashion with a cylindrical chamber which forms a thin bed of material along the chamber wall during cooking, to optimize and/or enhance product throughput and manufacturing rate due to the continuous-type process, for the advantages of energy absorption and sanitation via the mechanical action as taught by Cerea while minimizing overall mechanical energy requirement as opposed to extrusion as taught by Baird et al. (column 3 lines 55-58), to provide separate wet treatment and drying reactors such that each reactor can be independently optimized to their respective functions (i.e. cooking/heat treating in the prior and drying in the latter) and parameters (i.e. temperature, duration, rotational speed, etc.), to adjust for a starting product having high moisture content as taught by Cerea (paragraph 19), and since Cerea is directed to an analogous process of heat treating and drying a similarly moist particulate material, where a skilled artisan would have looked to the relevant prior art to 
Regarding the rotational speed of the reactors, both Baird et al. and Kruse et al. teaches the vessel can be stirred or rotated as desired to maintain the meal in motion (Baird et al. column 4 lines 13; Kruse et al. page 2 left column lines 22-25). Cerea teaches the rotor 7 is rotated between 200 and 1500 rpm (paragraph 31), where the rotor 7’ of device T’ is the same as that of rotor 7 in device T (paragraph 33), and can similarly rotate above 150 rpm (paragraph 50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed rpm values since Baird et al. already suggests agitation, in order to provide the same intense mechanical action, energy, and sanitization as taught by Baird et al. and Cerea (paragraphs 35-36), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of mixing/mechanical action, and sanitization.
Regarding the inner wall of the dehydration reactor being kept at a temperature of at least 100oC, Baird et al. teaches wanting to dry the meal at temperatures above 100oC (column 3 lines 65-66). Cerea teaches the inner wall 9’ or drier T’ is maintained at 115oC by heating jacket 4’ (paragraph 50), where the combination of the processing 
It would have been obvious to one of ordinary skill in the art at the time of the invention to keep the inner wall temperature of the dehydration reactor at a similarly elevated temperature since Cerea teaches device T’ also has jacket 4’ (figure), in order to provide the necessary heat energy for the desired degree of drying, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of material and respective heat sensitivity, desired drying time, desired degree of sanitization, and desired final moisture content.
Regarding claim 17, Baird et al. teaches combining the meal with both water and steam in a cylindrical chamber 1 having rotor/shaft 9 and projecting elements 6 (figure 1; column 2 lines 25-36). It is noted that the limitation “at least one opening” is interpreted to mean that the reactor can have multiple feed openings, where the meal, water, and steam can all be fed into the same and/or different openings (such as steam inlet port 5 as taught by Baird et al.).
Regarding claim 19, Baird et al. does not teach the temperature of the inner wall of the wet heat treatment reactor is kept at 100-250oC. 
Kruse et al. teaches cooking at a temperature of up to 300oF, where the reactor is heated by a jacket (page 1 right column lines 25-27 and 35). Cerea teaches the inner wall of the device T can be heated up to 160oC (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed range of temperatures 
Regarding claims 20 and 22, Baird et al. teaches the mixer (wet heat treatment reactor) rotary speed can be 605 rpm (column 4 line 13), but does not specifically teach the dehydration reactor rotor is rotated at 300-1200 rpm. 
Cerea teaches the rotors 7 and 7’ can be rotated been 200 and 1500 rpm (paragraph 31). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed range of rpm values since the reference already teaches using rotating elements to mix the meal during treatment, in order to provide the same intense mechanical action, energy, and sanitization as taught by Cerea (paragraphs 35-36), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of mixing/mechanical action, and sanitization.
Regarding claim 21, Baird et al. does not teach the temperature of the inner wall of the wet heat treatment reactor is kept at 100-250oC.
Kruse et al. teaches heating the wet meal to dry, where the heating temperature is from above boiling up to 300oF (page 1 right column lines 23-37 and 35; page 2 left 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination applied to claim 16 such that the dehydration reactor has the claimed inner wall temperature in order to similarly ensure proper heat is supplied for drying of the meal to a desired moisture content as suggested by Kruse et al. and Cerea, since the temperature was known in the art for drying moist particulate material, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of material, desired final moisture content, and desired rate/degree of drying. 
Regarding claim 24, Baird et al. teaches the steam can have an initial contact temperature of 100-180oC (column 4 lines 17-18).
It would obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Baird et al. to use steam at a temperature of 105oC as a matter of manufacturing preference, and since the claimed value would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree/rate of heating and degree of texturizing and deflavoring as taught by Baird et al.
Regarding claims 25-26, Baird et al. further teaches a ratio of steam (water) to meal of 1:4 to 1:1 to achieve a desired moisture content (column 3 lines 3-5), and additionally recites approximately 1:1 part water/soybean flakes (column 4 lines 9-12). 
Moshy et al. teaches a ratio of water to meal of 2:1 to 10:1 based on desired handling properties (column 3 lines 35-39).
Regarding the claimed ratio being with respect to flow rate, the conversion of mass to flow rate would have been readily obvious based on preference since one of ordinary skill in the art would understand flow rate can be adjusted to achieve desired characteristics such as filling rate, throughput rate, and wetting rate, and since the combination applied to claim 16 is a continuous process. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed ratio since the values would have been used during the course of normal experimentation procedures due to factors such as desired moisture content of the soybean meal in the wet heat treatment reactor, desired fill, throughput, and wetting rate, and desired characteristics (e.g. rheological property) of the slurry during treatment.
Regarding claim 27, the claim recites alternatives. For the sake of examination, the limitation “soybean” is chosen. Baird et al. teaches soybean meal (column 2 line 67).
Regarding claim 28, the limitation “water or aqueous solution” is interpreted to recite alternative limitations, and the limitation “water” is chosen for examination, and Baird et al. teaches water as explained in the rejection of claim 16 above. Since “water” is chosen, the limitation “aqueous solution” is interpreted to not be required by the invention. Thus, the limitations of claim 28 are construed to be similarly not required.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (US 4,205,094) in view of Moshy (US 3,168,406), Kruse et al. (US  as applied to claims 16-17, 19-22 and 24-28 above, and further in view of Gould et al. (US 3,253,930), hereon referred to as “Gould ‘930”.
Baird et al. does not specifically teach a flow of air heated to at least 100oC (claim 18) and between 120-250oC (claim 23) is fed into the dehydration chamber through said at least one inlet opening. 
Gould et al. teaches a method of preparing a soybean meal (column 1 lines 9-10) comprising heat treating the meal with water and steam, and then drying to a moisture content of less than 15% by exposing the finely dispersed product to hot air at a temperature of 400oF/204.4oC to dry the wet product in a relatively short period (column 3 lines 1-4, 12-18, 35-44 and 49-54). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Baird et al. to feed a flow of air having the claimed temperatures into the dehydration reactor (device T’ of Cerea in the combination applied to claim 16) since the process and temperatures are known for drying a moist soybean meal, in order to minimize drying time as taught by Gould ‘930, since Cerea already teaches hot air can be fed into the reactors (paragraph 34), since hot air drying is commonly practiced in the art and therefore to combine prior art elements according to known methods to yield predicable results (MPEP 2143.I.A.), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as initial moisture content of the product being dried, desired drying rate or final moisture content, and . 

Response to Amendment
The declaration under 37 CFR 1.132 filed 9/28/2021 is sufficient to overcome the rejection of claim 16 based upon 35 USC 112(a) or first paragraph for new matter.
The claimed range of 80-89oC for the legume meal temperature in step a is sufficiently supported by the specification.

Response to Arguments
Regarding applicant’s arguments for support for the amendment to claim 16 reciting “80-89oC”, it is noted that the declaration by Alessandro Barbato is persuasive in showing that the specification contains support for the amendment to claim 16. The rejection of claim 16 under 35 USC 112(a) or first paragraph is withdrawn.
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that the cited prior art does not teach maintaining the temperature of the legume meal between 80-89oC, which applicant also argues is critical for the Maillard reaction and for hydrolysis of glycoproteins. 
This is not persuasive since the temperatures taught Moshy overlap with applicant’s claimed range, i.e. Moshy teaches temperatures of between 79 and 100oC. Furthermore, Kruse et al. specifically teaches the presence of water and steam during cooking (page 1 right column lines 15-22 and 40-48), and that the heating and steaming results in a modification of proteins and carbohydrate substances in the meal to hydrolyze into simpler and better-flavored sugars which can also caramelize (page 1 right column lines 48-56). The high moisture heating produces complex reactions between the proteins and carbohydrates to produce better flavor and browning (page 2 left column lines and 50-57). This process is understood in the art to require water, i.e. hydrolysis, and also understood to be a Maillard reaction, i.e. breakdown/reaction of carbohydrates and (proteins) into simpler sugars and caramelization. Thus, one of ordinary skill in the art would have reasonably expected similar results with the process of the prior art combination.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., critical temperature range for Maillard reaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792